Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an election filed on 09/21/2022 in response to a restriction requirement mailed on 07/22/2022 of an application filed on 04/18/2022 in which claims 1-20 are currently pending. Claims 1-4, 9-14, and 19-20 are being examined while claims 5-8 and 15-18 are considered withdrawn.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 07/05/2022 and 09/21/2022.

Drawings

The Examiner contends that the drawings submitted on 04/18/2022 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 9-13, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai (US 2022/0272332).

As to claim 11, Lai teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to ([0082]):

determine, for a conversion between a chroma block of a current processing unit of a current picture of a video and a bitstream of the video, that a cross component adaptive loop filtering operation is applied to the chroma block; and perform the conversion based on the determining ([0007]-[0009], [0047], [0049], [0068], [0069], [0073], [0075], and [0078]-[0079]),

wherein in the cross component adaptive loop filtering operation, a chroma sample of the chroma block is filtered based on information of luma samples ([0007]-[0009], [0047], [0049], [0068], [0069], [0073], [0075], and [0078]-[0079]),

wherein one or more luma samples located outside the current processing unit are excluded from the filtering of the chroma sample ([0049] – “if one or more corresponding related reconstructed luma samples are unavailable, both said first ALF and said luma ALF use repetitive padding to generate said one or more corresponding related reconstructed luma samples. In another embodiment, if one or more corresponding related reconstructed luma samples are unavailable, both said first ALF and said luma ALF are disabled. Said one or more corresponding related reconstructed luma samples are unavailable when these corresponding related reconstructed luma samples are outside the boundary. In yet another embodiment, both said first ALF and said luma ALF generate the corresponding related reconstructed luma samples according to an ALF virtual boundary process, wherein one or more corresponding related reconstructed luma samples and one or more symmetric related reconstructed luma samples at symmetric positions of said one or more corresponding related reconstructed luma samples are excluded from said first ALF and said luma ALF”; [0073] – “in order to remove the line buffer requirement, the virtual boundary is introduced. The position of virtual boundaries is 4 luma lines above CTU row boundaries and two chroma lines above CTU row boundaries. When CC-ALF is applied, it should avoid using the luma samples across the virtual boundaries. If the neighboring luma samples of the corresponding luma sample in the filter footprint are located in the other side of virtual boundaries, the filtering process or filter shape should be changed to avoid using the samples located in the other side of the virtual boundary. One luma row on the other side of the virtual boundary and one luma row located at corresponding symmetric positions of the CC-ALF are excluded for the filtering process. Two luma rows on the other side of the virtual boundary and two luma rows located at corresponding symmetric positions of the CC-ALF are excluded for the filtering process. In another embodiment, padding technology is used to generate the samples located in the other side of the virtual boundary instead of changing the filter shape. The padding technology can be repetitive pattern, even symmetric pattern, odd symmetric pattern, or the method used in ALF virtual boundary process. In another embodiment, CC-ALF is disabled when there is at least one luma sample located in the other side of the virtual boundary”; [0075] – “when the loop-filter across (outside) slice/brick/tile boundaries is disabled, ALF with VB (virtual boundary) is used to generate the corresponding luma samples in luma ALF. Accordingly, ALF with VB is used to generate the corresponding luma samples in CC-ALF. In one embodiment, when the loop-filter across slice/brick/tile boundaries is disabled, luma ALF is disabled for those samples if luma ALF need unavailable samples which are outside the boundary. Accordingly, CC-ALF is also disabled for those corresponding chroma samples. In one embodiment, when the loop-filter across slice/brick/tile boundaries is disabled, repetitive padding is used to generate the corresponding luma samples in luma ALF. Accordingly, repetitive padding is also used to generate the corresponding luma samples in CC-ALF. In other words, padding is applied to replace the corresponding luma samples outside the boundaries in luma ALF and CC-ALF. The replaced corresponding luma samples are unavailable samples. The proposed method also can be applied at picture boundaries or 360 virtual boundary”).

As to claims 1, 19, and 20, the aforementioned claims are rejected similarly as claim 11.

As to claims 2 and 12, Lai further teaches wherein the current processing unit is defined by an adaptive loop filtering virtual boundary ([0049], [0073], and [0075]).

As to claims 3 and 13, Lai further teaches wherein one or more luma samples located outside an adaptive loop filtering virtual boundary are excluded from the filtering of the chroma sample ([0049], [0073], and [0075]).

As to claim 9, Lai further teaches wherein the conversion includes encoding the current picture into the bitstream ([0003]-[0006]).

As to claim 10, Lai further teaches wherein the conversion includes decoding the current picture from the bitstream ([0003]-[0006]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Li (US 2021/0084340).

As to claims 4 and 14, Lai does not teach wherein one or more luma samples inside the adaptive loop filtering virtual boundary is used to replace the one or more luma samples located outside an adaptive loop filtering virtual boundary and is included in the filtering of the chroma sample.

However, Lai does teach using repetitive padding to replace luma samples outside boundaries and using repetitive padding to generate unavailable reconstructed luma samples ([0049], [0073], and [0075]). In addition, Li teaches examples of modified ALF filtering for a luma component at virtual boundaries. When a sample being filtered is located below a virtual boundary, neighboring samples that are located above the virtual boundary can be padded. When a sample being filtered is located above a virtual boundary, neighboring samples that are located below the virtual boundary can be padded (see FIGs. 12A-12F and [0133]-[0134]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lai’s system with Li’s system to show wherein one or more luma samples inside the adaptive loop filtering virtual boundary is used to replace the one or more luma samples located outside an adaptive loop filtering virtual boundary and is included in the filtering of the chroma sample in order to provide a more effective/efficient video coding technique with more bit savings and less redundancy.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482